Supplemental Amendment filed 07/24/2020 was correctly not entered
Applicant argues “[t]he Examiner had more than THREE (3) months to review the amendment.” Remarks filed 01/04/2021 (emphasis in original removed).
This argument is not persuasive. The substantial difference between the supplemental amendment filed 07/24/2020 and the submission filed 06/17/2020 is the addition of new claims 30–35. The decision by the Examiner to not enter the supplemental amendment filed 07/24/2020 is consistent with MPEP § 714.03(a), which states (emphasis added by Examiner):
The Office may enter a supplemental reply if the supplemental reply is clearly limited to:
(A) cancellation of a claim;
(B) adoption of the examiner’s suggestions;
(C) placement of the application in condition of allowance;
(D) reply to an Office requirement made after the first reply was filed;
(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal.
When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is limited to one of the situations set forth above.
The Examiner did consider the supplemental amendment filed 07/24/2020 and determined that the supplemental amendment was not “limited to one of the situations set forth above,” and therefore the Examiner did not enter the amendment in accordance with MPEP § 714.03(a). As noted above, the substantial difference between the supplemental amendment filed 07/24/2020 and the submission filed 06/17/2020 is the addition of new claims 30–35, and these new claims do not clearly meet any of (A)–(F), noted above.
In the Petition for Review filed 01/04/2021, Applicant argues that the amendments “place [the claims] in a better form for appeal,” which may fall under reason (F) listed above. However, the supplemental amendments, namely the addition of new claims 30–35, after cursory review by the 
Applicant argues “Moreover, if there were minor issues with the Supplemental amendment concerning a word that was not underlined as he indicated, then it should be noted as a formality objection under MPEP guidelines and proper correcting action can then be taken rather than non-entry of the entire amendment. Respectfully, payment by Applicant of the fees for an RCE does entail a fair review and time spent by Examiner and common courtesies.” Remarks filed 01/04/2021 (emphasis in original removed).
The Examiner respectfully disagrees. The amendments did not comply with 37 CFR 1.121. See Final Action mailed 11/02/2020, 2:23–3:3. It is unclear what “MPEP guidelines” Applicant is referring to. When an amendment does not comply with 37 CFR 1.121, the amendment is ordinarily not entered. Regarding the “fees for an RCE,” the Examiner did enter and examine the submission filed 06/17/2020, which is a matter of right. Regardless, the noncompliance of 37 CFR § 1.121 does not change the fact that the supplemental amendment did not meet any of conditions (A)–(F) of MPEP § 714.03(a), as noted above.
The Examiner considered every limitation in the claims filed 06/17/2020
Applicant argues “For example, from the amendment of June 17, 2020 that were entered as a matter of right with the RCE, the following limitations were never considered by the Examiner: ….” Remarks filed 01/04/2021 (emphasis in original).
The Examiner respectfully disagrees. Upon thorough review of the Final Action mailed 11/02/2020, it is clear that the Examiner did consider and address each limitation of the claim present in the amendments filed 06/17/2020.
The finality of the Final Action mailed 11/02/2020 is proper
Applicant argues “[t]he claims in the amendment were not either identical to or patentably indistinct from the claims in the earlier application” (Petition for Review filed 01/04/2021; italics in original; bold and underlining in original removed by Examiner).
The Examiner respectfully disagrees. The term “patentably indistinct from the claims in the earlier application” is synonymous with “restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application” (see MPEP § 706.07(b), first paragraph). The Examiner did determine that a restriction would not have been proper between the amended claims filed 06/17/2020 and the previous claims filed 11/06/2019. Therefore, in accordance with MPEP § 706.07(b), the claims filed 06/17/2020 were in fact “patentably indistinct from the claims in the earlier application [that is, the claims filed 11/06/2019].” 
Furthermore, as evidenced by the same ground of rejection in the final action mailed 11/02/2020 as before in the final action mailed 04/17/2020, the claims filed 06/17/2020 “would have been properly finally rejected on the grounds [ ] of record in the next Office action if they had been entered in the earlier application” (MPEP § 706.07(b)), and therefore the first action final rejection after RCE was proper because the claims meet the requirements set forth in MPEP § 706.07(b)(first paragraph). 
Furthermore, the test for proper finality is not to consider whether amendments are “extensive” or not (see Petition for Review, pages 3–4, where Applicant argues amendments were “extensive”). Even if one were to consider the nature of the amendments, the amendments filed 06/17/2020 are not “extensive,” as alleged. The amendments merely add language to (1) describe the event as “an emergency event,” (2) describe the reporting entity as “crowd-sourced,” (3) 
Respectfully submitted,
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685